DETAILED ACTION
Receipt of Arguments/Remarks filed on November 23 2021 is acknowledged. Claims 2-3 were/stand cancelled. Claims 1 and 6 were amended. Claims 23-39 were added.  Claims 1 and 4-39 are pending. Claims 18-22 and 36-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 6 2021. Claims 1, 4-17 and 23-35 are directed to the elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 17 2021 and December 1 2021 were considered by the examiner.

Withdrawn Rejections
The amendments filed November 23 2021 have overcome the rejections of the 

Modified Rejections Based on Amendments in the reply filed on November 23 2021
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-14, 16-17 and 23-35 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US Patent No. 6923988, cited in the Office action mailed on June 11 2021) in view of Brzecko et al. (USPGPUB No. 20080181962) and Pouton (European Journal of Pharmaceutical Sciences, 2006, cited in the Office action mailed on August 23 2021).
Applicant Claims
	The instant application claims a spray dried pharmaceutical powder composition comprising: an active agent comprising at least 35% of caprylic triglyceride; at least one surfactant; an adsorbent; and a film forming polymer, wherein the composition is a self-
	The instant application claims a pharmaceutical composition comprising: caprylic triglyceride and at least two surfactants, wherein the caprylic triglyceride is present in an amount of at least about 35% by weight of the total composition, and the pharmaceutical composition forms a stable emulsion in an aqueous use environment.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Patel et al. is directed to solid carriers for improved delivery of active ingredients in pharmaceutical compositions.  Claimed is a pharmaceutical composition in the form of a solid carrier comprising an admixture of a) a pharmaceutical active, b) an effective solubilizing amount of at least one hydrophilic surfactant and an additive including mixtures of surfactants (claims 1 and 2). The forms include tablets (claim 7). Additive mixtures are taught (claim 9). Additives include anti-adherents such as fumed silica (claim 11). This additive is conventionally used in pharmaceutical compositions (column 33, lines 56-59).   Lipophilic additives include lipophilic surfactants or triglycerides which include caprylic triglycerides (table 19). Surfactants able to provide all or part of the triglyceride component include Imwitor 742 (caprylic/capric glycerides) (column 31, lines 1-14). Higher surfactant concentrations are taught (column 44, lines 54-67 and 1-10). The amount of hydrophilic surfactant and lipophilic surfactants are adjusted so as to as least partially or fully solubilize the pharmaceutical ingredient (column 45, lines 10-15). Surfactants taught include PEG hydrogenated castor oils (aka polyoxyl hydrogenated castor oil) with HLBs ranging from 6-17 (table 5) with hydrogenated castor oil listed as one of the most commonly used (column 14, lines 55-glyceryl caprylate (table 9).  Exemplified compositions are particles.  Other additives conventionally used in pharmaceutical compositions can be included.  These include binders such as film binders (PVP) and chemical binders such as PVP (section 5.3).  Examples include a mixture of a hydrophilic and a lipophilic surfactant.  A specific additive claimed is polyvinylpyrrolidone (claim 14).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Patel et al. teaches the use of triglycerides, surfactants such as PEG hydrogenated castor oils, fumed silica and PVP, Patel et al. does not exemplify their combination or teach polyvinylpyrrolidone-vinyl acetate.  While Patel et al. teaches spray drying, Patel et al. does not expressly teach the particle size following spray drying.  However, these deficiencies are cured by Brzecko et al.
	Brzecko et al. is directed to formulation process method to produce spray dried products.  Spray drying is a particle processing technology that transforms a liquid feedstock into a powder product by first spraying the feedstock to create droplets and then evaporating the feedstock liquid through the use of a heated drying medium (paragraph 0003).  Pharmaceutical spray dried powders typically have a mean particle 
	While Patel et al. teaches high concentrations of surfactants are utilized and the hydrophilic and lipophilic surfactants are adjusted so as to at least partially or fully solubilize the pharmaceutical ingredients, Patel et al. does not expressly teach the concentration of caprylic triglyceride.  However, this deficiency is cured by Pouton.
	Pouton is directed to the formulation of poorly water soluble drugs for oral administration.  There are a number of formulation strategies that can be used to improve the bioavailability of drugs including increasing the dissolution rate or by presenting the drug in solution and maintaining the drug in solution (page 279, left column).  Table 1 shows the options for formulation of poorly water soluble drugs.  Section 5 discusses lipid formulations.  Table 2 shows a proposed lipid formulation classification system showing typical composition of various types of lipid formulations.  The excipients include triglycerides or mixed mono and diglycerides.  Amounts of these 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patel et al., Brzecko et al. and Pouton and utilize a caprylic glyceride surfactant in combination with a hydrophilic and/or lipophilic surfactant, silica and polyvinylpyrrolidone. One skilled in the art would have been motivated to utilize a caprylic glyceride surfactant in combination with a hydrophilic and/or lipophilic surfactant/additives including triglycerides and PEG-hydrogenated castor oil in order at least partially or fully solubilize the pharmaceutical ingredient as taught by Patel et al. and Pouton.  One skilled in the art would have been motivated to utilize silica as an anti-adherent as taught by Patel et al. One skilled in the art would have been motivated to utilize polyvinylpyrrolidone or PVP-VA as Patel et al. teaches PVP is a binder which can be utilized and Brzecko et al. teaches these two polymers can be utilized in spray dried powder formulations to modify not only particle morphology but also the performance properties of the active.  Therefore, all of the claimed elements were known in the prior art and appear to be customary ingredients which are utilized in spray dried powders as taught by Patel et al. and Brzecko et al. and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  Since solubility of a drug is an important parameter as taught by Patel et al. and prima facie case of obviousness exists. See MPEP 2144.05.  It is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). NOTE: MPEP 2144.05.
Regarding the spray dried powder and size, Patel et al. teaches the dosage forms can be made in variety of different ways and for those that are oily in nature, spray drying can be utilized.  Thus, one skilled in the art would have been motivated to utilize spray drying when formulating a lipid based composition as taught by Patel et al.  Brzecko et al. teaches that spray drying produces a powder product with a particle size of 0.5 to 500 microns which overlaps the instantly claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  
	Regarding claims 4-5, these claims depend from claim 1.  Claim 1 is directed to a spray dried pharmacuetical powder composition.  An emulsion is not a solid.  Futhermore, the limitations of claim 4 recite that the composition forms an emulstion in an aqueous “use” enviorment,  "the patentability of apparatus or composition claims Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002). Regarding claims 23-26, the examiner does not interpret the recitation “the composition forms a stable emulsion in an aqueous use environment” as claims the composition is in the form of an emulsion but that the composition is capable of forming an emulsion.   Based on the teachings of Pouton, specifically table 2 and the description under the table about the various systems, it would be expected that such an emulsion would form upon administration of the solid dosage form of Patel et al.  Specifically, the lipid formulation comprising oil and surfactants are self-emulsifying drug delivery systems.  Thus, administration would lead to the stomach (due to the oral nature of the composition) which is an aqueous use environment.  
	

Claims 1, 4-17 and 23-35 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. in view of Brzecko et al. and Pouton as applied to claims 1, 4-14, 16-17 and 23-35  above and in further view of Powell et al. (USPGPUB 20160095827).
Applicant Claims
The instant application claims the fumed silica is present in an amount of at least about 2 wt% of the total composition.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Patel et al., Shah et al. and Pouton are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)

	Powell et al. teaches anti-adherents (i.e. anti-tacking agents) such as fumed silica can be used in amount from about 10 to 100 wt% (paragraph 0053).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patel et al., Shah et al., Pouton and Powell et al. and utilize the amount of anti-adherent taught in Powell et al.  Since Patel et al. teaches the anti-adherent is a customary ingredient, one skilled in the art would look to the art to determine the correct amount of anti-adherent to utilize.  Powell et al. suggest amounts of anti-adherent which are suitable and which overlap the instant claims.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  It is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). NOTE: MPEP 2144.05.

Response to Arguments
Applicants’ arguments filed November 23 2021 have been fully considered but they are not persuasive. 
Applicants argue that (1) the claims are directed to a spray dried pharmaceutical powder.  It is argued that Patel teaches an extensive list of potential additives.  Patel discloses an extensive list of potential surfactants.  Patel provides no specific guidance or working examples to narrow the selection from the extensive list of components to arrive at the spray dried powder composition as claimed.  There is no express teaching in Patel to lead one of ordinary skill in the art to the claimed composition.  The general teachings of Patel regarding potential surfactants and triglycerides is extensive.  It is argued that the reference to Pouton is misplaced.  It is argued that one skilled in the art would not have understood the teachings of Pouton with regard to lipid formulations to apply to an alleged spray dried powder of Patel.  The piecemeal disclosure of Patel of general listings of components without specific guidance or working examples to assist one of skill in the art to narrow selection from the extensive list of disclosed components cannot be predicted a priori to achieve the particular sprayed dried powder parameters.  The disclosure is merely an invitation for further experimentation with no reasonable expectation of success.  
 Regarding Applicants’ first arguments, while Applicants are correct that the instant claims are directed to a spray dried powder composition, the instant claim 1 recites at least one surfactant, an absorbent and a film forming polymer.  These are generic.  The examiner required a species election and thus the rejection is focused on these specific species.  The test for obviousness is not whether the features of a In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Thus Patel et al. is not required to expressly teach all the claimed limitations as alleged by Applicants.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Patel et al. claims a composition in the form of a solid carrier comprising an admixture of a pharmaceutical active ingredient, an effective solubilizing amount of at least one hydropilic surfactant and optionally an additive (claim 1).  The composition include the additive as specifically claimed (claim 8).  The additives include polyvinylpyrrolidone specifically (claim 14) and anti-adherents such as silica (claim 11).  The claims are specific embodiments.  Thus, the examiner cannot agree that Patel et al. does not provide specific guidance to select the claimed combination.  While a variety of surfactants are taught, Applicants have not demonstrated the criticality of the instantly elected surfactants.  Patel et al. also expressly suggest spray drying.  While Patel et al. does teach a variety of different surfactants can be utilized, this does not make any one surfactant less obvious than the others taught.  “Disclosure of a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co. v. Biocraft Laboratories, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  The surfactants are taught as either hydrophilic or lipophilic.  They are included in the composition for their surfactant properties and their ability to solubilize the active as taught by Patel et al.  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  Applicants have not demonstrated that the claimed surfactants have some unexpected effect from the other surfactants taught in Patel et al.  With regards to the arguments of Pouton, the examiner cannot agree.  Patel expressly teaches the surfactants are included to solubilize the active.  This is in a solid dosage form.  Pouton is also concerned with the use of surfactants to solubilize drugs.  The instant claims do not exclude other active agents from being present.  Thus, while the prior art might suggest the inclusion of ingredients for reasons other than Applicants, this does not make the composition any less obvious.  Since both Patel and Pouton are concerned with solubilization of drugs for oral administration the examiner cannot agree that one skilled in the art would not have been motivated to look at Pouton when reading the teachings of Patel.  
Applicants argue that (2) the data in the example 1 of the instant specification shows that the claimed compositions efficiently and synergistically form spray dried powder composition. However comparative compositions resulted in composition that did not provide good spray dried compositions.  
Regarding Applicants’ second arguments, firstly, it is unclear what synergy In re Kollman, 201 USPQ 193 (CCPA 1979).  Claims drawn to (unexpectedly) synergistic combinations of known ingredients must be factually supported by data commensurate in scope with the claims. See, In re Kollman, 201 USPQ 193 (C.C.P.A. 1979). (The court affirming a 103 rejection of a claim containing the word “synergistic”, because the claims were not commensurate in scope with the showing of unexpected results, other than at 1:1 ratio for certain specific combinations). Nothing in Table 1 or 2 establishes synergy.  Secondly, while the comparison shows a difference with the film forming polymer and absorbent, the examiner cannot agree that this is necessarily unexpected effect with statistical and practical significance.  Both Patel et al. and newly cited Brzecko teaches spray drying compositions with polymer, solvent and surfactants.  PVP and PVP-VA are known binders as taught by Patel et al. Brzecko teaches the polymers are used to modify not only particle morphology but also the performance properties of the active.  Brzecko also teaches that in addition to the solvent, polymer and any active, the formulation may also include other ingredients to improve performance, handling or processing of the mixture.  Typical ingredients include surfactants, fillers, etc.  Fillers include silica.  Thus, the inclusion would expected to help bind the material together or improve the processing of the mixture.  Silica or anti-adherents as taught by Patel et al. are anti-sticking agents, glidants, flow promoters, lubricants (see section 5.3 of Patel et al.).  It is not unexpected that less sticky or better formed particles would be formed by its inclusion based on both Patel et al. and 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616